BARFIELD, Judge.
Appellant challenges the trial court’s departure from the presumptive guidelines sentence for reasons which he asserts were not clear and convincing. We find that only one of the two reasons for departure given by the trial court is valid, but that the record establishes beyond a reasonable doubt that the absence of the invalid reason would not have affected the sentence. Griffis v. State, 497 So.2d 296 (Fla. 1st DCA 1986); Leopard v. State, 491 So.2d 1284 (Fla. 1st DCA 1986).
AFFIRMED.
THOMPSON, J., concurs.
ZEHMER, J., concurs in part and dissents in part, with written opinion.